department of the treasury internal_revenue_service washington d c date cc intl br plr-117936-97 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for from subject this chief_counsel_advice is issued pursuant to section b of revproc_99_1 1999_1_irb_6 chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer country x tax a tax b date year year purpose by a letter dated date taxpayer a taxpayer within your examination jurisdiction submitted a private_letter_ruling request to our office taxpayer’s submission requested a ruling that country x’s tax a and tax b are creditable under sec_901 of the internal_revenue_code code by letter dated date taxpayer withdrew plr-117936-97 the request in accordance with section b of revproc_1999_1 the purpose of this memorandum is to notify you of taxpayer’s withdrawal of the request for a private_letter_ruling in addition this memorandum states our views of the issue raised by taxpayer’s request facts the private_letter_ruling request states that taxpayer is a u s citizen who is and for all relevant periods was a resident of country x taxpayer is employed by a country x corporation that has paid taxpayer wages taxpayer requested a ruling applicable to calendar years year year and subsequent years during the years in issue country x imposed either tax a or tax b with regard to remuneration paid for services performed in country x tax a applied until date thereafter tax b applied both tax a and tax b were computed and imposed in the same manner pursuant to country x law tax a and tax b were charged on country x employers moreover country x employers paid tax a or tax b as applicable these taxes were computed as a fixed percentage of each employee’s remuneration up to an annual maximum employee-by- employee amount country x law provided that employers may at their discretion withhold a portion the statutory portion of tax a or tax b from their employee’s remuneration employers could not recover the remaining portion tax a or tax b from their employees taxpayer’s country x employer withheld the statutory portion of tax a and tax b from taxpayer’s wages taxpayer has requested a private_letter_ruling that the tax a or tax b amounts withheld from taxpayer’s country x wages qualify for a foreign_tax_credit under sec_901 of the code taxpayer’s private_letter_ruling request states that taxpayer claimed a foreign_tax_credit for the statutory portion of tax b for year the submission also states that taxpayer did not claim a credit for year but that taxpayer would so amend the return if a favorable ruling were received law and analysis sec_901 of the code provides that at the election of a taxpayer and subject_to the limitations of sec_904 united_states citizens may claim a credit for the amount of any income war profits and excess plr-117936-97 profits taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states sec_1_901-2 of the income_tax regulations provides in part that the person by whom tax is considered paid for purposes of sec_901 is the person on whom foreign law imposes legal liability for such tax even if another person remits such tax thus u s law determines who may claim a foreign_tax_credit based on an examination of the manner in which the foreign law is laid and collected and whether it is the substantial equivalent of payment of the tax as those terms are used in our statute 302_us_573 in biddle the supreme court identified the following factors as relevant to determining whether a u s taxpayer is legally liable for a foreign tax who pays the tax who has the legal duty under foreign law to pay the tax and who can be sued for nonpayment of the tax both primarily and secondarily the supreme court also stated that the foreign law’s identification of a particular party as the taxpayer is a relevant although not conclusive factor in determining legal liability for the tax in contrast the court did not consider the question of who bore the economic burden of the tax to be a relevant factor id pincite an additional factor relevant to whether a taxpayer is legally liable for a foreign tax not articulated by the biddle court but consistent with its reasoning focuses on who is legally entitled to receive a refund for any overpayment of the foreign tax in the present matter taxpayer failed to establish legal liability for the statutory portion of country x tax a and tax b moreover our review of the portions of country x law submitted with taxpayer’s ruling_request indicates that country x employers were legally liable for tax a and tax b including the statutory portions thereof as stated the factor of economic burden is irrelevant for purposes of determining legal liability under sec_901 accordingly it is our view that the facts submitted did not provide a sufficient basis to provide taxpayer with the favorable ruling requested plr-117936-97 case development hazards and other considerations if you have any further questions please call irwin halpern senior technical reviewer office of the associate chief_counsel international
